Case 1:19-cv-01114-KD-N Document 17 Filed 04/21/20 Page 1 of 2                      PageID #: 71



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JOHNNY M. YOUNG, # 090679,                       )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )    Civil Action No. 19-01114-KD-N
                                                 )
GOVERNOR KAY IVEY, et al.,                       )
                                                 )
       Defendants.                               )

                                             ORDER

       This action is before the Court on the Motion for Reconsideration filed by Plaintiff

Johnny M. Young (doc. 16). Young moves the Court to grant reconsideration of the order

dismissing his complaint without prejudice as malicious and reinstate this action. Young argues

that his complaint was brought pursuant to “the Prisoner Litigation Reform Act of 1995, 18

U.S.C. § 3626” and should have been analyzed under that statute (doc. 16, p. 3). He argues that

the Magistrate Judge erroneously treated his complaint as brought pursuant to 42 U.S.C. § 1983.

       “A timely motion for reconsideration regarding the substantive merits of a judgment

ordinarily will be deemed a motion to alter or amend a judgment pursuant to Federal Rule of

Civil Procedure 59(e) regardless of how the party filing the motion characterizes it.” State Auto

Property & Casualty Ins. Co. v. Jacobs, 791 Fed. Appx. 28, 33 (11th Cir. 2019) (citing Finch v.

City of Vernon, 845 F.2d 256, 258–59 (11th Cir. 1988)). “The only grounds for granting a

motion to alter or amend judgment under Rule 59(e) are ‘newly discovered evidence or manifest

errors of law or fact.’” Id. at p. 33 (quoting Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007)). “A Rule 59(e) motion cannot be used to raise arguments or present evidence that could

have been raised before the entry of judgment.” Id.
Case 1:19-cv-01114-KD-N Document 17 Filed 04/21/20 Page 2 of 2                   PageID #: 72



       Young argues that the Court committed an error of law by analyzing his complaint under

the wrong statute. Although Young asserts that his complaint was brought pursuant to 18 U.S.C.

§ 3626 (and not § 1983), such is not possible. Section 3626 addresses the remedies available

when a successful § 1983 claim has been prosecuted. Section 3626 does not provide a cause of

action. Accordingly, Young’s motion for reconsideration is DENIED.

       DONE and ORDERED this 21st day of April 2020.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
